LEONARD, Senior Judge,
dissenting:
I dissent from the holding that appellant voluntarily consented to the search of her purse. However, I share the concern of Judge James and Judge Rives over the failure of the parties to adequately develop the relevance of the disputed evidence and join them in urging closer attention to the necessity of conditional guilty pleas.
With respect to the disputed search, applying the totality of the circumstances rationale set forth in United States v. Goudy, 32 M.J. 88 (C.M.A.1991), I would find that the government did not meet its burden of proving by clear and convincing evidence that appellant consented voluntarily to the search of her purse. Id., at 90; Mil.R.Evid. 314(e)(5).
The military judge’s findings of fact on this issue clearly established that: appellant was in the bedroom of her house in the custody of three investigators at the time the search occurred; appellant had not previously consented to the search of her purse; the search of the purse was accomplished during the agents’ search of her residence; the request to search the purse was made suddenly, without any advance warning; appellant was not informed that she had a right to refuse to consent to the search; the investigators made no attempt to obtain a written consent for the search of the purse; and previous requests by the investigators for consent to search her residence, urine, and automobile had all been obtained in writing with clear advice of the right to refuse.
In Goudy, the Court specified knowledge of the right to refuse consent and whether the person giving consent is in some form of custody are important factors in applying the totality of circumstances test. Goudy, 32 M.J. at 90. In appellant’s case, both of these “important factors” were resolved against the government. Further, the facts found by the military judge are almost identical to the facts of the case of United States v. Ward, 19 M.J. 505 (A.F.C.M.R.1984) where we found that Lieutenant Ward had not voluntarily consented to the search of his person.
Applying the rationale of the Ward and Goudy cases, I would find that appellant merely acquiesced to the search of her purse and the evidence obtained in that search must be suppressed. Goudy, 32 M.J. at 90; Ward, 19 M.J. at 507. Therefore, pursuant to R.C.M. 910(a)(2), I would allow appellant to withdraw her pleas of guilty.